Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Zepnick on 8/4/21 and 8/5/21.

The application has been amended as follows: 
The phrase “extending from the inner cylindrical face to the outer cylindrical face along the opposing second surface” in lines 12-13 of claim 1, in lines 13-15 of claim 9, and in lines 13-15 of claim 19 has been changed to --extending across an entire radial width of the opposing second surface from the inner cylindrical face to the outer cylindrical face-- in order to overcome the current rejections using the Ecarnot reference. 
In line 18 of claim 19 the phrase “the second contact surface” has been changed to --the contact surface-- since there is proper antecedent basis for the contact surface;
In line 24 of claim 19 the phrase “a channel” has been changed to --a first channel-- since a second channel has been recited;
In line 26 of claim 19 the phrase “an inner channel” has been changed to --a second channel-- since a first channel has been recited;
In line 28 of claim 19 the phrase “the channel” has been changed to --the first channel-- to clearly set forth which channel Applicant intends to refer to;
In line 31 of claim 19 the phrase “the inner channel” has been changed to        --the second channel-- to maintain consistent claim language;
In line 2 of claim 20 the phrase “the channel” has been changed to --the first channel-- in order to clearly set forth which channel Applicant intends to refer to.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ecarnot fails to show or suggest the combination of limitations including the limitation wherein the opposing second surface comprises one or more surface grooves disposed about the body member extending across an entire radial width of the second surface from the inner cylindrical face to the outer cylindrical face.  The double patenting rejections have been withdrawn in light of the most recent amendments in addition to the fact that the assignee patents also do not recite one or more bypass orifices disposed about the body member wherein the one or more bypass orifices extend along the inner cylindrical face between the second contact surface and the opposing second surface.  Accordingly, the 102 and double patenting rejections have been withdrawn and claims 1-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






mmb
August 6, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657